Exhibit 10.1

 

EXECUTION VERSION

 

KFC Holding Co.

Pizza Hut Holdings, LLC
Taco Bell of America, LLC

 

4.75% Senior Notes due 2027

 

 

Purchase Agreement

 

June 12, 2017

 

Goldman Sachs & Co. LLC

 

As representative of the several Purchasers

named in Schedule I hereto,

 

c/o Goldman Sachs & Co. LLC

200 West Street,

New York, New York 10282-2198

 

 

Ladies and Gentlemen:

 

KFC Holding Co., a Delaware corporation, Pizza Hut Holdings, LLC, a Delaware
limited liability company and Taco Bell of America, LLC, a Delaware limited
liability company (collectively, the “Issuers”), each a direct subsidiary of Yum
Brands, Inc., a North Carolina corporation (“Parent”), propose, subject to the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to the Purchasers named in Schedule I hereto (the “Purchasers”) an
aggregate of $750 million principal amount of the 4.75% Senior Notes due 2027
(the “Notes”). The Notes are joint and several obligations of the Issuers, and
the Issuers’ obligations under the Notes will be fully and unconditionally
guaranteed (the “Guarantees” and, together with the Notes, the “Securities”) as
to the payment of principal, premium, if any, and interest, on a senior
unsecured basis, jointly and severally, by Parent and each of the other
guarantors listed on the signature pages of this Agreement (collectively, the
“Guarantors”). Capitalized terms not otherwise defined herein have the meaning
ascribed to such terms in the Preliminary Offering Memorandum (as defined
below).

 

The net proceeds from the sale of the Securities under this Agreement will be
used to pay the fees and expenses of the offering and to repay approximately
$260 million outstanding under the Issuers’ revolving credit facility. The
remainder will be used to make a cash distribution to the Parent to fund share
repurchases, dividends to shareholders and/or repayment of indebtedness.

 

1.            Each of the Issuers and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, each of the Purchasers that:

 

--------------------------------------------------------------------------------


 

(a)          A preliminary offering memorandum, dated June 12, 2017 (as amended
and supplemented as of the date hereof, the “Preliminary Offering Memorandum”)
has been prepared, and a final offering memorandum, dated the date of this
Agreement (the “Offering Memorandum”) will be prepared, in connection with the
offering of the Securities.  Any reference to the Preliminary Offering
Memorandum, the Pricing Disclosure Package (as defined below) or the Offering
Memorandum shall be deemed to refer to and include all documents filed with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), on or prior to the date of such
memorandum and incorporated by reference therein and any reference to the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
as amended or supplemented, as of any specified date, shall be deemed to include
(i) any documents filed (but not furnished) with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
and prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Parent prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports” (provided that where only sections of such documents are specifically
incorporated by reference, only such sections shall be considered to be part of
the “Exchange Act Reports”). The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder. The Preliminary Offering Memorandum
together with the information in the Term Sheet (as defined below) and the
Offering Memorandum, as of their respective dates, did not and as of the Closing
Date (as defined below) will not, contain an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Issuers by a Purchaser through
Goldman Sachs & Co. LLC expressly for use therein;

 

(b)          For the purposes of this Agreement, the “Applicable Time” is 4:20
p.m. (Eastern time) on the date of this Agreement; the Preliminary Offering
Memorandum as supplemented by the information in the term sheet for the
Securities set forth in Schedule III hereto (the “Term Sheet”), taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(a) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(c) hereto) does not conflict
with the

 

2

--------------------------------------------------------------------------------


 

information contained in the Pricing Disclosure Package or the Offering
Memorandum and each such Supplemental Disclosure Document and Permitted General
Solicitation Material, as supplemented by and taken together with the Pricing
Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Supplemental Disclosure Document or Permitted General Solicitation Material in
reliance upon and in conformity with information furnished in writing to the
Issuers by a Purchaser through Goldman Sachs & Co. LLC expressly for use
therein;

 

(c)          Neither Parent nor any of its subsidiaries has sustained since the
date of the latest financial statements included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package and the Offering Memorandum; and,
since the respective dates as of which information is given in the Pricing
Disclosure Package and the Offering Memorandum, there has not been any material
change in the capital stock or long-term debt of Parent or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, management,
financial position, stockholders’ equity or results of operations of Parent and
its subsidiaries, taken as a whole, in each case, otherwise than as set forth or
contemplated in the Pricing Disclosure Package and the Offering Memorandum;

 

(d)          Parent and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Preliminary Offering Memorandum
(including the liens permitted under the Senior Secured Credit Facilities and
the Taco Bell Securitization Notes (as defined in the Preliminary Offering
Memorandum)) or such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
Parent and its subsidiaries; and any real property and buildings held under
lease by Parent and its subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by Parent and its subsidiaries;

 

(e)          Parent and each of its subsidiaries has been duly incorporated,
formed or organized and is validly existing and in good standing under the laws
of its respective jurisdiction of formation, with power and authority
(corporate, limited liability or other) to own its properties and conduct its
business as described in the Pricing Disclosure Package and the Offering
Memorandum, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other

 

3

--------------------------------------------------------------------------------


 

jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except to the extent the failure to be so
qualified or in good standing in any such jurisdiction would not, individually
or in the aggregate, reasonably be expected to have a material adverse on the
business, management, financial position, stockholders’ equity or results of
operations of Parent and its subsidiaries, taken as a whole (a “Material Adverse
Effect”);

 

(f)           All of the issued shares of capital stock or other ownership
interests of the Issuers and the Guarantors have been duly and validly
authorized and issued and are fully paid and non-assessable; and all of the
issued shares of capital stock or other ownership interests of each subsidiary
of the Issuers and Guarantors have been duly and validly authorized and issued,
are fully paid and non-assessable and are owned directly or indirectly by the
Issuers or Guarantors, as the case may be, free and clear of all liens,
encumbrances, equities or claims, except for liens securing the Senior Secured
Credit Facilities and the Taco Bell Securitization Notes and any other liens,
encumbrances, equities that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(g)          The Securities have been duly authorized by the Issuers and the
Guarantors, as applicable, and, when issued and delivered against payment
therefore pursuant to this Agreement, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Issuers and the Guarantors, as applicable,
enforceable against the Issuers and the Guarantors, as applicable, in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws of general applicability relating to or affecting the rights
and remedies of creditors or by general equitable principles, and will be
entitled to the benefits provided by the indenture to be dated as of June 15,
2017 (the “Indenture”) among the Issuers, the Guarantors and The Bank of New
York Mellon, as Trustee (the “Trustee”), under which they are to be issued,
which will be substantially in the form previously delivered to you; the
Indenture has been duly authorized by each of the Issuers and the Guarantors
and, when executed and delivered by each of the Issuers, the Guarantors and the
Trustee, the Indenture will constitute a valid and legally binding instrument,
enforceable against each of the Issuers and the Guarantors in accordance with
its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; and the Securities and the Indenture will conform in all
material respects to the descriptions thereof in the Pricing Disclosure Package
and the Offering Memorandum and will be in substantially the form previously
delivered to you;

 

(h)          Each of the Issuers and the Guarantors has all requisite corporate,
limited liability company or other power and authority, as the case may be, to
execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly and validly authorized, executed and delivered by each
of the Issuers and the Guarantors.

 

4

--------------------------------------------------------------------------------


 

(i)            None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulation promulgated thereunder, including, without limitation,
Regulations T, U, and X of the Board of Governors of the Federal Reserve System;

 

(j)            Prior to the date hereof, none of the Issuers, the Guarantors or
any of their respective affiliates has taken any action which is designed to or
which has constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of any of the Issuers
in connection with the offering of the Securities;

 

(k)          The issue and sale of the Securities and the compliance by the
Issuers and the Guarantors, as applicable, with all of the provisions of the
Securities, the Indenture and this Agreement and the consummation of the
transactions herein and therein contemplated and the application of the proceeds
from the sale of the Securities as described under “Use of Proceeds” in the
Pricing Disclosure Package and the Offering Memorandum (i) will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which any of the Issuers or
Guarantors or any of their respective subsidiaries is a party or by which any of
the Issuers, the Guarantors or any of their respective subsidiaries is bound or
to which any of the property or assets of any of the Issuers, the Guarantors or
any of their respective subsidiaries is subject, and (ii) nor will such action
result in any violation of the provisions of (a) the Certificate of
Incorporation or By-laws or equivalent organizational documents of any of the
Issuers or Guarantors or (b) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over any of the
Issuers, the Guarantors or any of their respective subsidiaries or any of their
properties, except in the case of clauses (i) and (ii)(b) for any such
conflicts, breaches, violations or defaults that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect and that
would not materially impair or prevent the consummation of the transactions
contemplated by this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by the Issuers and the Guarantors of the transactions contemplated by this
Agreement or the Indenture, except such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws or by the Financial Industry Regulatory Authority (“FINRA”) in
connection with the purchase and distribution of the Securities by the
Purchasers and except for any such consent, approval, authorization, order,
registration or qualification that the failure to obtain or make would not,
individually or in the aggregate, reasonably expected to have a Material Adverse
Effect and that would not materially impair or prevent the consummation of the
transactions contemplated by this Agreement;

 

5

--------------------------------------------------------------------------------


 

(l)            Neither Parent nor any of its subsidiaries is (i) in violation of
its Certificate of Incorporation or By-laws or equivalent organizational
document or (ii) in default in the performance or observance of any obligation,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of clause
(ii) for any such default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and that would not
materially impair or prevent the consummation of the transactions contemplated
by this Agreement;

 

(m)      The statements set forth in the Preliminary Offering Memorandum and the
Offering Memorandum (i) under the caption “Description of Notes”, insofar as
they purport to constitute a summary of the terms of the Securities and the
Indenture, are fair and accurate summaries in all material respects and
(ii) under the captions “Certain Relationships and Related Party Transactions”
and “Description of Certain Other Indebtedness,” insofar as they purport to
constitute a summary of the material terms of the provisions of existing
agreements described therein, under the caption “Material U.S. Federal Income
Tax Considerations” and “Plan of Distribution,” insofar as they purport to
summarize the provisions of the laws and documents referred to therein, are fair
and accurate summaries of such provisions in all material respects; provided
that the Issuers and the Guarantors do not make any representation with respect
to the Purchaser Information (defined below);

 

(n)          Other than as set forth in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which Parent or any of its subsidiaries is a party or of which any property of
Parent or any of its subsidiaries is the subject which, if determined adversely
to Parent or any of its subsidiaries, would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect; and, to Parent’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;

 

(o)          When the Securities are issued and delivered pursuant to this
Agreement, the Securities will not be of the same class (within the meaning of
Rule 144A under the United States Securities Act of 1933, as amended (the
“Act”)) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system;

 

(p)          Parent is subject to Section 13 or 15(d) of the Exchange Act;

 

(q)          Each of the Issuers and the Guarantors is not, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof, will not be, an “investment company”, as such term is defined
in the United States Investment Company Act of 1940, as amended (the “Investment
Company Act”);

 

(r)                                 None of the Issuers, the Guarantors or any
person acting on their behalf (other than the Purchasers, as to which no
representation is made) has offered or sold the Securities by means of any
general solicitation or general advertising within the

 

6

--------------------------------------------------------------------------------


 

meaning of Rule 502(c) under the Act (other than by means of a Permitted General
Solicitation, as defined below) or, with respect to Securities sold outside the
United States to non-U.S. persons (as defined in Rule 902 under the Act), by
means of any directed selling efforts within the meaning of Rule 902 under the
Act and each of the Issuers, the Guarantors, any of their respective affiliates
and any person acting on their behalf has complied with and will implement the
“offering restrictions” within the meaning of such Rule 902;

 

(s)          Within the preceding six months, none of the Issuers nor any other
person acting on behalf of the Issuers has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than the Securities offered or sold to the Purchasers hereunder.  The
Issuers will take reasonable precautions designed to insure that any offer or
sale, direct or indirect, in the United States or to any U.S. person (as defined
in Rule 902 under the Act) of any Securities or any substantially similar
security issued by any of the Issuers, within six months subsequent to the date
on which the distribution of the Securities has been completed (as notified to
the Issuers by Goldman Sachs & Co. LLC), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the Act;

 

(t)           The historical financial statements of Parent and its subsidiaries
and the related notes thereto included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum present fairly in all
material respects the consolidated financial position of Parent and its
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis throughout the periods involved (except as otherwise stated therein). The
historical financial data of Parent and its consolidated subsidiaries included
in the Pricing Disclosure Package and the Offering Memorandum under the caption
“Selected Historical Financial and Other Data of YUM” present fairly in all
material respects the information set forth therein and such data have been
compiled on a basis consistent with that of the financial statements contained
in the Pricing Disclosure Package and the Offering Memorandum. The pro forma
financial statements and other pro forma financial information of the Restricted
Group (as defined the Preliminary Offering Memorandum) included in the Pricing
Disclosure Package and the Offering Memorandum fairly present, in all material
respects, the information shown therein, have been properly compiled on the pro
forma bases described therein, and, in the opinion of the Issuers and the
Guarantors, the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
or circumstances referred to therein. The statistical and market related data
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum are based on or derived from sources that Parent and its
subsidiaries believe to be reliable and accurate in all material respects and
represent their good faith estimates that are made on the basis of data derived
from such sources;

 

7

--------------------------------------------------------------------------------


 

(u)          Parent maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and has been designed by
Parent’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.  Parent’s
internal control over financial reporting is effective and Parent is not aware
of any material weaknesses in its internal control over financial reporting;

 

(v)          Since the date of the latest audited financial statements included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, there has been no change in Parent’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect Parent’s internal control over financial reporting;

 

(w)         Parent maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) of the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that material information relating to Parent and its subsidiaries is
made known to Parent’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective;

 

(x)          KPMG LLP, which has audited certain financial statements of Parent
and its subsidiaries, is an independent registered public accounting firm as
required by the Act and the rules and regulations of the Commission thereunder;

 

(y)          None of Parent, any of its subsidiaries nor, to the knowledge of
Parent, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of Parent or any of its subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made or taken an
act in furtherance of an offer, promise or authorization of any direct or
indirect unlawful payment or benefit to any foreign or domestic government or
regulatory official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions; (iv) violated or is in violation of any provision of the Bribery
Act 2010 of the United Kingdom; or (v) made, offered, agreed, requested or taken
an act in furtherance of any unlawful benefit, including, without limitation,
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment. To the knowledge of Parent, none of Parent, any of its subsidiaries,
any director, officer, agent, employee, affiliate or other person associated
with or acting on behalf of Parent or any of its subsidiaries has violated or is
violation of any other applicable anti-bribery or anti-corruption laws. Parent
and its subsidiaries have

 

8

--------------------------------------------------------------------------------


 

instituted, and maintain and enforce, policies and procedures designed to
promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

 

(z)          The operations of Parent and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
having jurisdiction over Parent or any of its subsidiaries (collectively, the
“Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Parent or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Issuers or the Guarantors, threatened;

 

(aa)       Neither Parent nor any of its subsidiaries or, to the knowledge of
Parent, any director, officer, agent, employee or affiliate of Parent or any of
its subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”), or other relevant sanctions authority (collectively, “Sanctions”), nor
is Parent or any of its subsidiaries  located, organized or resident in a
country, region or territory that is the subject or the target of Sanctions,
including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and Syria
(each, a “Sanctioned Country”); and Parent will not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions, (ii) to fund or facilitate any
activities of or business in any Sanctioned Country in a manner that would
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions,  or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past 5
years, Parent and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country, in each case, in a manner that would
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions.

 

(bb)       No material labor dispute with the employees of Parent or any of its
subsidiaries exists or, to the knowledge of the Issuers and the Guarantors, is
threatened or imminent; and

 

(cc)       Parent and its subsidiaries have made all the necessary filings and
obtained all authorizations with such governmental entities necessary to carry
on the business of a franchisor offering and selling franchises, except for any
failure to make or obtain that would not, individually or in the aggregate,
reasonably be expected to have a Material

 

9

--------------------------------------------------------------------------------


 

Adverse Effect and that would not materially impair or prevent the consummation
of the transactions contemplated by this Agreement. Parent and its subsidiaries
are in compliance with the applicable rules, regulations and announced policies
of the Federal Trade Commission and all disclosure and/or registration
requirements under state or foreign franchise laws, except for any
non-compliance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and that would not materially impair
or prevent the consummation of the transactions contemplated by this Agreement.

 

2.            Subject to the terms and conditions set forth herein, the Issuers
and the Guarantors agree to issue and sell to each of the Purchasers, and each
of the Purchasers agrees, severally and not jointly, to purchase from the
Issuers and the Guarantors, at a purchase price of 99.00% of the principal
amount of the Notes, plus accrued interest, if any, from June 15, 2017 to the
Time of Delivery hereunder, the principal amount of Securities set forth
opposite the name of such Purchaser in Schedule I hereto.

 

3.            Upon the authorization by you of the release of the Securities,
the several Purchasers propose to offer the Securities for sale upon the terms
and conditions set forth in this Agreement and the Offering Memorandum and each
Purchaser, acting severally and not jointly, hereby represents and warrants to,
and agrees with the Issuers and the Guarantors that:

 

(a)          It will sell the Securities only to: (i) persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A or
(ii) upon the terms and conditions set forth in Annex I to this Agreement; and

 

(b)          It is an institutional “accredited investor” (within the meaning of
Rule 501 under the Act).

 

4.

 

(a)          The Securities to be purchased by each Purchaser hereunder will be
represented by definitive global Securities in book-entry form which will be
deposited by or on behalf of the Issuers with The Depository Trust Company
(“DTC”) or its designated custodian.  The Issuers will deliver the Securities to
Goldman Sachs & Co. LLC, for the account of each Purchaser, against payment by
or on behalf of such Purchaser of the purchase price therefor by wire transfer
in Federal (same day) funds, by causing DTC to credit the Securities to the
account of Goldman Sachs & Co. LLC at DTC.  The Issuers will cause the
certificates representing the Securities to be made available to Goldman Sachs &
Co. LLC for checking at least twenty-four hours prior to the Time of Delivery
(as defined below) at the office of Davis Polk & Wardwell LLP, 450 Lexington
Avenue, New York, NY 10017 (the “Closing Location”).  The time and date of such
delivery and payment shall be 9:30 a.m., New York City time, on June 15, 2017 or
such other time and date as Goldman Sachs & Co. LLC and the Issuers may agree
upon in writing.  Such time and date are herein called the “Time of Delivery”.

 

10

--------------------------------------------------------------------------------


 

(b)                              The documents to be delivered at the Time of
Delivery by or on behalf of the parties hereto pursuant to Section 8 hereof,
including the cross-receipt for the Securities and any additional documents
requested by the Purchasers pursuant to Section 8(i) hereof, will be delivered
at such time and date at the Closing Location, and the Securities will be
delivered at the office of DTC (or its designated custodian), all at the Time of
Delivery.  A meeting will be held at the Closing Location at 2:00 p.m., New York
City time, on the New York Business Day immediately preceding the Time of
Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto.  For the purposes of this Section 4, “New York Business Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.

 

5.                                    Each of the Issuers and the Guarantors
agrees with each of the Purchasers:

 

(a)                              To prepare the Offering Memorandum in a form
approved by you; to make no amendment or any supplement to the Offering
Memorandum which shall be disapproved by you promptly after reasonable notice
thereof; and to furnish you with copies thereof;

 

(b)                              Promptly from time to time to take such action
as you may reasonably request to qualify the Securities for offering and sale
under the securities laws of such jurisdictions as you may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Securities, provided that in connection therewith the Issuers shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction;

 

(c)                              To furnish the Purchasers with written and
electronic copies of the Offering Memorandum and any amendment or supplement
thereto in such quantities as you may from time to time reasonably request, and
if, at any time prior to the expiration of nine months after the date of the
Offering Memorandum, any event shall have occurred as a result of which the
Offering Memorandum as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Memorandum is delivered, not misleading,
or, if for any other reason it shall be necessary to comply with any applicable
law, rule or regulation during such same period to amend or supplement the
Offering Memorandum, to notify you and upon your request to prepare and furnish
without charge to each Purchaser and to any dealer in securities as many written
and electronic copies as you may from time to time reasonably request of an
amended Offering Memorandum or a supplement to the Offering Memorandum which
will correct such statement or omission or effect such compliance;

 

11

--------------------------------------------------------------------------------


 

(d)                              During the period beginning from the date
hereof and continuing until the date that is 90 days after the Time of Delivery,
not to offer, issue, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the Act
relating to any securities of the Issuers that are substantially similar to the
Securities, or publicly disclose the intention to make any offer, sale, pledge,
disposition or filing without your prior written consent;

 

(e)                              Not to be or become, at any time prior to the
expiration of one year after the Time of Delivery, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act;

 

(f)                                 For the benefit of holders from time to time
of Securities, to furnish at its expense, upon request, to holders of Securities
and prospective purchasers of Securities information (the “Additional Issuer
Information”) satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the Act;

 

(g)                              Except for such documents that are publicly
available on EDGAR, to furnish to the holders of the Securities within the time
period prescribed by the Commission’s rules under the Exchange Act after the end
of each fiscal year an annual report (including a balance sheet and statements
of income, stockholders’ equity and cash flows of Parent and its consolidated
subsidiaries certified by independent public accountants) and, within the time
period prescribed by the Commission’s rules under the Exchange Act after the end
of each of the first three quarters of each fiscal year (beginning with the
fiscal quarter ending after the date of the Offering Memorandum), to make
available to its stockholders consolidated summary financial information of
Parent and its subsidiaries for such quarter in reasonable detail;

 

(h)                              During the period of one year after the Time of
Delivery, the Issuers will not, and will not permit any of their “affiliates”
(as defined in Rule 144 under the Act) to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them (other than pursuant to a registration statement that has been
declared effective under the Act);

 

(i)                                   To use the net proceeds received by the
Issuers from the sale of the Securities pursuant to this Agreement in the manner
specified in the Pricing Disclosure Package and the Offering Memorandum under
the caption “Use of Proceeds;” and

 

(j)                                   In the event that Parent files any report
with the Commission that is incorporated by reference into the Pricing
Disclosure Package and the Offering Memorandum, such report when it is filed
with the Commission will conform in all material respects to the requirements of
the Exchange Act and such report will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

12

--------------------------------------------------------------------------------


 

6.

 

(a)                              (i)  Each of the Issuers and the Guarantors
represents and agrees that, without the prior consent of Goldman Sachs & Co.
LLC, it and its affiliates and any other person acting on its or their behalf
(other than the Purchasers, as to which no statement is given) (x) have not made
and will not make any offer relating to the Securities that, if the offering of
the Securities contemplated by this Agreement were conducted as a public
offering pursuant to a registration statement filed under the Act with the
Commission, would constitute an “issuer free writing prospectus,” as defined in
Rule 433 under the Act (any such offer is hereinafter referred to as a
“Supplemental Disclosure Document”) other than the Preliminary Offering
Memorandum, the Offering Memorandum, the Term Sheet and any other Supplemental
Disclosure Document listed on Schedule II(a) hereto and (y) have not solicited
and will not solicit offers for, and have not offered or sold and will not offer
or sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(c) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(c), a “Permitted General Solicitation Material”);

 

(ii)                                each Purchaser, severally and not jointly,
represents and agrees that, without the prior consent of the Issuers and Goldman
Sachs & Co. LLC, other than one or more term sheets relating to the Securities
containing customary information and conveyed to purchasers of securities or any
Permitted General Solicitation Material, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets and any Permitted General Solicitation
Material), is hereinafter referred to as a “Purchaser Supplemental Disclosure
Document”); and

 

(iii)                             any Supplemental Disclosure Document,
Purchaser Supplemental Disclosure Document or Permitted General Solicitation
Material, the use of which has been consented to by the Issuers and Goldman
Sachs & Co. LLC, is listed as applicable on Schedule II(a), Schedule II(b) or
Schedule II(c) hereto, respectively;

 

7.                                    Each of the Issuers and the Guarantors,
jointly and severally, covenants and agrees with the several Purchasers that the
Issuers and the Guarantors will pay or cause to be paid the following: (i) the
fees, disbursements and expenses of the Issuers’ and the Guarantors’ counsel and
accountants in connection with the issue of the Securities and all other
expenses in connection with the preparation, printing, reproduction and filing
of the Preliminary Offering Memorandum and the Offering Memorandum and any
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Purchasers and dealers; (ii) the cost of printing or producing
this Agreement, the Indenture, the Securities, the Blue Sky Memorandum, closing
documents (including any compilations thereof), Permitted General

 

13

--------------------------------------------------------------------------------


 

Solicitation Materials and any other documents in connection with the offering,
purchase, sale and delivery of the Securities; (iii) all expenses in connection
with the qualification of the Securities for offering and sale under state
securities laws as provided in Section 5(b) hereof, including the fees and
disbursements of counsel for the Purchasers in connection with such
qualification and in connection with the Blue Sky and legal investment surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) all
costs and expenses incurred by the Issuers and the Guarantors in connection with
any “road show” presentation to potential purchasers of the Securities
(including lodging, airfare and other travel related expenses of employees of
the Issuers and the Guarantors); and (viii) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section.  It is understood, however, that,
except as provided in this Section, and Sections 9 and 12 hereof, the Purchasers
will pay all of their own costs and expenses, including the fees of their
counsel, transfer taxes on resale of any of the Securities by them, all costs
and expenses incurred by the Purchasers in connection with any “road show”
presentation to potential purchasers of the Securities (including lodging,
airfare and other travel related expenses of employees of the Purchasers) and
any advertising expenses connected with any offers they may make.

 

8.                                    The obligations of the Purchasers
hereunder shall be subject, in their discretion, to the condition that all
representations and warranties and other statements of the Issuers and the
Guarantors herein are, on the date hereof and at and as of the Time of Delivery,
true and correct, the condition that each of the Issuers and the Guarantors
shall have performed all of its obligations hereunder theretofore to be
performed, and the following additional conditions:

 

(a)                              Davis Polk & Wardwell LLP, counsel for the
Purchasers, shall have furnished to you an opinion and 10b-5 statement, dated
the Time of Delivery, with respect to such matters as you may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters;

 

(b)                              Mayer Brown LLP, counsel for the Issuers and
the Guarantors, shall have furnished to you their written opinion and 10b-5
statement, dated the Time of Delivery, in form and substance satisfactory to
you, the form of which is attached hereto as Annex II.

 

(c)                              K&L Gates LLP, North Carolina counsel for
Parent, shall have furnished to you its written opinion, dated the Time of
Delivery, in form and substance satisfactory to you, the form of which is
attached hereto as Annex III.

 

(d)                              Scott A. Catlett, Vice President and Deputy
General Counsel of Parent, shall have furnished to you his written opinion,
dated the Time of Delivery, in form and substance satisfactory to you, the form
of which is attached hereto as Annex IV.

 

(e)                              On the date of the Offering Memorandum
concurrently with the execution of this Agreement and also at the Time of
Delivery, KPMG LLP shall have furnished to you a

 

14

--------------------------------------------------------------------------------


 

letter or letters, dated the respective dates of delivery thereof, in form and
substance satisfactory to you;

 

(f)                                 (i) None of the Issuers, the Guarantors nor
any of their subsidiaries shall have sustained since the date of the latest
financial statements included or incorporated by reference in the Pricing
Disclosure Package any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, and
(ii) since the respective dates as of which information is given in the Pricing
Disclosure Package there shall not have been any change in the capital stock or
long-term debt of any of the Issuers or Guarantors or any of their subsidiaries
or any change, or any development involving a prospective change, in or
affecting the business, management, financial position, stockholders’ equity or
results of operations of any of the Issuers, the Guarantors and their respective
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Pricing Disclosure Package, the effect of which, in any such case described
in clause (i) or (ii), is in your judgment so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities on the terms and in the manner contemplated in this Agreement and in
each of the Pricing Disclosure Package and the Offering Memorandum;

 

(g)                              On or after the Applicable Time (i) no
downgrading shall have occurred in the rating accorded to the debt securities of
Parent or any of its subsidiaries by any “nationally recognized statistical
rating organization”, as that term is defined by the Commission in
Section 3(a)(62) of the Exchange Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any debt securities of Parent or any of its
subsidiaries;

 

(h)                              On or after the Applicable Time there shall not
have occurred any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a
suspension or material limitation in trading in Parent’s securities on the New
York Stock Exchange; (iii) a general moratorium on commercial banking activities
declared by either Federal or New York or State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States; (iv) the outbreak or escalation of hostilities involving
the United States or the declaration by the United States of a national
emergency or war or (v) the occurrence of any other calamity or crisis or any
change in financial, political or economic conditions in the United States or
elsewhere, if the effect of any such event specified in clause (iv) or (v) in
your judgment makes it impracticable or inadvisable to proceed with the offering
or the delivery of the Securities on the terms and in the manner contemplated in
the Pricing Disclosure Package and the Offering Memorandum;

 

(i)                                   The Purchasers shall have received an
executed original copy of the Indenture;

 

15

--------------------------------------------------------------------------------


 

(j)                                   The Securities shall be eligible for
clearance and settlement through the facilities of DTC; and

 

(k)                              The Issuers and the Guarantors shall have
furnished or caused to be furnished to you at the Time of Delivery certificates
of officers of the Issuers and the Guarantors, satisfactory to you as to the
accuracy of the representations and warranties of the Issuers and the Guarantors
herein, as applicable, at and as of such Time of Delivery, as to the performance
by the Issuers and the Guarantors of all of their respective obligations
hereunder to be performed at or prior to such Time of Delivery, as to the
matters set forth in subsection (e) of this Section and as to such other matters
as you may reasonably request.

 

9.                                    (a)  The Issuers and the Guarantors,
jointly and severally, will indemnify and hold harmless each Purchaser against
any losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum, or any amendment or supplement
thereto, any Supplemental Disclosure Document, any Permitted General
Solicitation Material or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Issuers and the Guarantors shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any such amendment or supplement,
any Supplemental Disclosure Document or any Permitted General Solicitation
Material, in reliance upon and in conformity with written information furnished
to the Issuers by any Purchaser through Goldman Sachs & Co. LLC expressly for
use therein (the “Purchaser Information”).

 

(b)                              Each Purchaser, severally and not jointly, will
indemnify and hold harmless each of the Issuers and the Guarantors against any
losses, claims, damages or liabilities to which any of the Issuers and the
Guarantors may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum, or any amendment or supplement
thereto, or any Supplemental Disclosure Document, any Permitted General
Solicitation Material or arise out of or are based upon the omission or alleged
omission to state therein a material fact or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering

 

16

--------------------------------------------------------------------------------


 

Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any such
amendment or supplement, any Supplemental Disclosure Document or any Permitted
General Solicitation Material, in reliance upon and in conformity with written
information furnished to the Issuers by such Purchaser through Goldman Sachs &
Co. LLC expressly for use therein; and each Purchaser will reimburse the Issuers
and the Guarantors, as applicable, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred.

 

(c)                              Promptly after receipt by an indemnified party
under subsection (a) or (b) above of notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under such subsection, notify the indemnifying
party in writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection.  In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
contrary; (ii) the indemnifying party has failed within a reasonable time to
retain counsel satisfactory to the indemnified party; (iii) the indemnified
party shall have reasonably concluded that there may be legal defenses available
to it that are different from or in addition to those available to the
indemnifying party; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that the indemnifying party will not, in connection with any
proceeding or substantially similar or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all such indemnified parties. The
indemnifying party will not be liable for any settlement of any claim, action or
proceeding effected without its written consent, but if settled with such
consent, or if there shall be a final judgment for the plaintiff (not subject to
appeal), the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment.  No
indemnifying party shall, without the written consent of the indemnified party,
effect the settlement or compromise of, or consent to the entry of any judgment

 

17

--------------------------------------------------------------------------------


 

with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party, in form and substance reasonably satisfactory
to such indemnified party, from all liability arising out of such action or
claim and (ii) does not include a statement as to, or an admission of, fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                              If the indemnification provided for in this
Section 9 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors on the one hand and
the Purchasers on the other from the offering of the Securities.  If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law, then each indemnifying party shall contribute to such amount
paid or payable by such indemnified party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
Issuers and the Guarantors on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative benefits received by the
Issuers and the Guarantors on the one hand and the Purchasers on the other shall
be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Issuers bear to the total
underwriting discounts and commissions received by the Purchasers pursuant to
this Agreement.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers and the Guarantors on the one hand or the
Purchasers on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Issuers, the Guarantors and the Purchasers agree that it would not be just
and equitable if contribution pursuant to this subsection (d) were determined by
pro rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d).  The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this subsection (d), (i) no Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to investors
were offered to investors exceeds the amount of any

 

18

--------------------------------------------------------------------------------


 

damages which such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and
(ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Exchange Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

 

(e)                              The obligations of the Issuers and the
Guarantors under this Section 9 shall be in addition to any liability which the
Issuers and the Guarantors may otherwise have and shall extend, upon the same
terms and conditions, to any affiliate of each Purchaser and each person, if
any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of each of the
Issuers and the Guarantors and to each person, if any, who controls any of the
Issuers or Guarantors within the meaning of the Act.

 

10.                            (a)  If any Purchaser shall default in its
obligation to purchase the Securities which it has agreed to purchase hereunder,
you may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein.  If within thirty-six
hours after such default by any Purchaser you do not arrange for the purchase of
such Securities, then the Issuers shall be entitled to a further period of
thirty-six hours within which to procure another party or other parties
satisfactory to you to purchase such Securities on such terms.  In the event
that, within the respective prescribed periods, you notify the Issuers that you
have so arranged for the purchase of such Securities, or any of the Issuers
notifies you that it has so arranged for the purchase of such Securities, you or
the Issuers shall have the right to postpone the Time of Delivery for a period
of not more than  seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Memorandum, or in any other documents or
arrangements, and the Issuers agree to prepare promptly any amendments or
supplements to the Offering Memorandum which in your opinion may thereby be made
necessary. The term “Purchaser” as used in this Agreement shall include any
person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.

 

(b)                              If, after giving effect to any arrangements for
the purchase of the Securities of a defaulting Purchaser or Purchasers by you
and the Issuers as provided in subsection (a) above, the aggregate principal
amount of such Securities which remains unpurchased does not exceed one-eleventh
of the aggregate principal amount of all the Securities, then the Issuers shall
have the right to require each non-defaulting Purchaser to purchase the
principal amount of Securities which such Purchaser agreed to purchase hereunder
and, in addition, to require each non-defaulting Purchaser to purchase its pro
rata share (based on the principal amount of Securities which such Purchaser
agreed to purchase hereunder) of the Securities of such defaulting Purchaser or
Purchasers for which such arrangements have not been

 

19

--------------------------------------------------------------------------------


 

made; but nothing herein shall relieve a defaulting Purchaser from liability for
its default.

 

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
subsection (b) above to require non-defaulting Purchasers to purchase Securities
of a defaulting Purchaser or Purchasers, then this Agreement shall thereupon
terminate, without liability on the part of any non-defaulting Purchaser or the
Issuers, except for the expenses to be borne by the Issuers and the Purchasers
as provided in Section 6 hereof and the indemnity and contribution agreements in
Section 9 hereof; but nothing herein shall relieve a defaulting Purchaser from
liability for its default.

 

11.                            The respective indemnities, agreements,
representations, warranties, rights of contribution and other statements of the
Issuers, the Guarantors and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or any Issuer, any
Guarantor, or any officer or director or controlling person of an Issuer or
Guarantor, and shall survive delivery of and payment for the Securities.

 

12.                            If this Agreement shall be terminated pursuant to
Section 10 hereof, the Issuers and the Guarantors shall not then be under any
liability to any Purchaser except as provided in Sections 7 and 9 hereof; but,
if for any other reason, the Securities are not delivered by or on behalf of the
Issuers as provided herein, the Issuers and the Guarantors will reimburse the
Purchasers through you for all expenses approved in writing by you, including
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Securities, but
the Issuers and the Guarantors shall then be under no further liability to any
Purchaser except as provided in Sections 7 and 9 hereof.

 

13.                            In all dealings hereunder, you shall act on
behalf of each of the Purchasers, and the parties hereto shall be entitled to
act and rely upon any statement, request, notice or agreement on behalf of any
Purchaser made or given by you.

 

14.                            All statements, requests, notices and agreements
hereunder shall be in writing and shall be delivered or sent by mail or
facsimile transmission to the parties hereto as follows:

 

If to the Purchasers:

 

c/o Goldman Sachs & Co. LLC
200 West Street, New York, NY 10282-2198
Attention: Registration Department

 

with a copy to:

 

20

--------------------------------------------------------------------------------


 

Davis Polk & Wardwell LLP
450 Lexington Avenue, New York, NY 10017
Attention: Michael Kaplan

 

If to the Issuers or the Guarantors

 

Yum! Brands, Inc.

1900 Colonel Sanders Lane

Louisville, KY 40213

Attention:  Treasurer

 

with a copy to:

 

Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020-1001
Attention: John Berkery

 

provided, however, that any notice to a Purchaser pursuant to Section 9 hereof
shall be delivered or sent by mail or facsimile transmission to such Purchaser
at its address set forth in its Purchasers’ Questionnaire, which address will be
supplied to the Issuers by you upon request.  Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Issuers and the Guarantors, which information may include the name
and address of their respective clients, as well as other information that will
allow the Purchasers to properly identify their respective clients.

 

15.                            This Agreement shall be binding upon, and inure
solely to the benefit of, the Purchasers, the Issuers, the Guarantors and, to
the extent provided in Sections 9 and 11 hereof, the officers and directors of
the Issuers, the Guarantors and each person who controls the Issuers, the
Guarantors or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.  None of the parties to this Agreement may assign its
rights and obligations hereunder without the written consent of the other
parties.

 

16.                            Time shall be of the essence of this Agreement.

 

17.                            Each of the Issuers and the Guarantors
acknowledges and agrees that (i) the purchase and sale of the Securities
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuers and the Guarantors, on the one hand, and the several Purchasers, on the
other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of any of the Issuers or Guarantors, (iii) no Purchaser has assumed an
advisory or fiduciary responsibility in favor of

 

21

--------------------------------------------------------------------------------


 

any of the Issuers or Guarantors with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Purchaser
has advised or is currently advising any of the Issuers or Guarantors on other
matters) or any other obligation to any of the Issuers or Guarantors except the
obligations expressly set forth in this Agreement and (iv) each of the Issuers
and the Guarantors has consulted its own legal and financial advisors to the
extent it deemed appropriate.  Each of the Issuers and the Guarantors agrees
that it will not claim that the Purchaser, or any of them, has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any of
the Issuers or Guarantors, in connection with such transaction or the process
leading thereto.

 

18.                            This Agreement supersedes all prior agreements
and understandings (whether written or oral) between or among the Issuers, the
Guarantors and the Purchasers, or any of them, with respect to the subject
matter hereof.

 

19.       THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  Each of
the Issuers and the Guarantors agrees that any suit or proceeding arising in
respect of this agreement or our engagement will be tried exclusively in the
U.S. District Court for the Southern District of New York or, if that court does
not have subject matter jurisdiction, in any state court located in The City and
County of New York and the Issuers and the Guarantors agree to submit to the
jurisdiction of, and to venue in, such courts.

 

20.       Each of the Issuers, the Guarantors and each of the Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 

21.       This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

 

22.                            Notwithstanding anything herein to the contrary,
the Issuers and the Guarantors (and each of the Issuers’ and Guarantors’
employees, representatives and other agents) are authorized to disclose to any
and all persons, the tax treatment and tax structure of the potential
transaction and all materials of any kind (including tax opinions and other tax
analyses) provided to any of the Issuers or Guarantors relating to that
treatment and structure, without the Purchasers’ imposing any limitation of any
kind. However, any information relating to the tax treatment and tax structure
shall remain confidential (and the foregoing sentence shall not apply) to the
extent necessary to enable any person to comply with securities laws. For this
purpose, “tax treatment” means U.S. federal and state income tax treatment, and
“tax structure” is limited to any facts that may be relevant to that treatment.

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement among each of the Purchasers, the Issuers and the
Guarantors.  It is understood that your acceptance of this letter on behalf of
each of the Purchasers is pursuant to the authority set forth in a form of
Agreement among Purchasers, the form of which shall be submitted to the Issuers
for examination upon request, but without warranty on your part as to the
authority of the signers thereof.

 

[Remainder of Page Intentionally Blank]

 

23

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

For the Issuers:

 

 

 

 

KFC Holding Co.

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

 

 

 

Pizza Hut Holdings, LLC

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Taco Bell of America, LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

For the Guarantors:

 

 

 

Yum Brands, Inc.

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Yum Restaurant Services Group, LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Restaurant Concepts LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Taco Bell Corp.

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

KFC Corporation

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

KFC US, LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

For the Guarantors:

 

 

 

 

 

 

 

Pizza Hut, LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Pizza Hut of America, LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Kentucky Fried Chicken International Holdings LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Yum! Restaurants International Holdings LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Yum! Luxembourg Investments LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

 

 

 

 

 

Yum! International Participations LLC

 

 

 

 

 

 

 

By:

/s/ Keith Siegner

 

 

  Name: Keith Siegner

 

 

  Title: Authorized Person

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted as of the date hereof:

 

GOLDMAN SACHS & CO. LLC

 

 

 

 

 

By:

  /s/ Ariel Fox

 

 

 

Name: Ariel Fox

 

Title: Vice President

 

 

 

 

 

 

 

On behalf of each of the Purchasers

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

 

Principal

 

 

 

Amount of

 

 

 

Securities

 

 

 

to be

 

Purchaser

 

Purchased

 

Goldman Sachs & Co. LLC

 

$187,500,000

 

J.P. Morgan Securities LLC

 

97,500,000

 

Citigroup Global Markets Inc.

 

97,500,000

 

Wells Fargo Securities, LLC

 

97,500,000

 

Morgan Stanley & Co. LLC

 

75,000,000

 

Barclays Capital Inc.

 

33,750,000

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

26,250,000

 

Fifth Third Securities, Inc.

 

26,250,000

 

MUFG Securities Americas Inc.

 

26,250,000

 

ICBC Standard Bank Plc

 

18,750,000

 

ING Financial Markets LLC

 

18,750,000

 

Rabo Securities USA, Inc.

 

18,750,000

 

Scotia Capital (USA) Inc.

 

18,750,000

 

The Williams Capital Group, L.P.

 

7,500,000

 

Total

 

$750,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

(a)                              Supplemental Disclosure Documents:

 

Term Sheet set forth in Schedule III hereto

 

Electronic Roadshow Presentation, dated June 12, 2017

 

(b)                              Purchaser Supplemental Disclosure Documents:
None

 

(c)                              Permitted General Solicitation Materials: None

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

KFC Holding Co.
Pizza Hut Holdings, LLC
Taco Bell of America, LLC

 

$750,000,000 4.75% Senior Notes due 2027

 

 

Pricing Term Sheet

 

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, dated June 12, 2017 (the “Preliminary Offering
Memorandum”). The information in this pricing term sheet supplements the
Preliminary Offering Memorandum and updates and supersedes the information in
the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.

 

Issuers:

 

KFC Holding Co., Pizza Hut Holdings, LLC, and Taco Bell of America, LLC
(together, the “Issuers”). The Issuers are direct subsidiaries of YUM!
Brands, Inc.

 

 

 

Guarantors:

 

The Issuers’ obligations under the Notes will be guaranteed by (i) YUM!
Brands, Inc., (ii) Yum Restaurant Services Group, LLC, Restaurant Concepts LLC
and Taco Bell Corp., each of which are also direct subsidiaries of YUM!
Brands, Inc. (together, the ‘‘Specified Guarantors’’) and (iii) each of the
Issuers’ and the Specified Guarantors’ domestic subsidiaries that guarantees the
Issuers’ senior secured credit facilities, as described under the heading
“Description of Notes” in the Preliminary Offering Memorandum.

 

 

 

Title of Securities:

 

4.75% Senior Notes due 2027 (the “Notes”)

 

 

 

Aggregate Principal Amount Offered:

 

$750,000,000

 

 

 

Maturity Date:

 

June 1, 2027

 

--------------------------------------------------------------------------------


 

Issue Ratings

(Moodys / S&P):*

 

[intentionally omitted]

 

 

 

Issue Price:

 

100.00%

 

 

 

Coupon:

 

4.75%

 

 

 

Yield to Maturity:

 

4.75%

 

 

 

Interest Payment Dates:

 

June 1 and December 1 of each year, commencing on December 1, 2017

 

 

 

Record Dates:

 

May 15 and November 15 of each year

 

 

 

Trade Date:

 

June 12, 2017

 

 

 

Settlement Date:

 

June 15, 2017 (T+3)

 

 

 

Optional Redemption:

 

On or after:

 

 

 

 

Percentage  

 

 

 

 June 1, 2022

 

102.375%  

 

 

 

 June 1, 2023

 

101.583%  

 

 

 

 June 1, 2024

 

100.792%  

 

 

 

 June 1, 2025 and thereafter

 

100.000%  

 

 

 

 

Equity Clawback:

 

Prior to June 1, 2020, up to 35% at 104.75%

 

 

 

Make-Whole Redemption:

 

Prior to June 1, 2022 at a make-whole premium based on treasury rate plus 50
basis points

 

 

 

Change of Control:

 

101% plus accrued and unpaid interest, if any

 

 

 

Reference Treasury

 

2.375% due May 15, 2027

 

 

 

Spread to Treasury:

 

T + 255 bps

 

 

 

Distribution:

 

Rule 144A / Regulation S (no registration rights)

 

 

 

Denominations:

 

$2,000 and in integral multiples of $1,000 in excess

 

--------------------------------------------------------------------------------


 

 

 

thereof

 

 

 

CUSIPs/ISINs:

 

144A: 48250N AC9 / US48250NAC92
Reg S: U4866D AC7 / USU4866DAC75

 

 

 

Joint Book-Running Managers:

 

Goldman Sachs & Co. LLC; J.P. Morgan Securities LLC; Citigroup Global Markets
Inc.; Wells Fargo Securities, LLC; Morgan Stanley & Co. LLC

 

 

 

Senior Co-Managers

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated; Barclays Capital Inc.; Fifth
Third Securities, Inc.; MUFG Securities Americas Inc.

 

 

 

Co-Managers:

 

ICBC Standard Bank Plc; ING Financial Markets LLC; Rabo Securities USA, Inc.;
Scotia Capital (USA) Inc.; The Williams Capital Group, L.P.

 

 

 

 

Note: * A security rating is not a recommendation to buy, sell or hold
securities and may be subject to suspension, reduction or withdrawal at any time
by the assigning rating agencies. Each rating should be evaluated independently
of any other rating.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Memorandum for a complete description.

 

The Notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Act”), or the securities laws of any other jurisdiction.
The Notes may not be offered or sold in the United States or to, or for the
account or benefit of, U.S. persons (as defined in Regulation S) except in
transactions exempt from, or not subject to, the registration requirements of
the Act. Accordingly, the Notes are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Act and (2) outside the
United States to non-U.S. persons in compliance with Regulation S under the Act.

 

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Act and outside the
United States solely to non-U.S. persons, as defined under Regulation S under
the Act.

 

--------------------------------------------------------------------------------


 

This communication does not constitute an offer to sell, and is not a
solicitation of an offer to buy, the Notes in any jurisdiction where the offer
or sale is not permitted.

 

Any disclaimers or notices that may appear on this pricing term sheet below the
text of this legend are not applicable to this pricing term sheet and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this pricing term sheet being sent via, or posted on, Bloomberg or another
electronic mail system.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

(1)                  The Securities have not been and will not be registered
under the Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Regulation
S under the Act or pursuant to an exemption from the registration requirements
of the Act.  Each Purchaser represents that it has offered and sold the
Securities, and will offer and sell the Securities (i) as part of their
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering and the Time of Delivery, only in accordance with
Rule 903 of Regulation S or Rule 144A under the Act.  Accordingly, each
Purchaser agrees that neither it, its affiliates nor any persons acting on its
or their behalf has engaged or will engage in any directed selling efforts with
respect to the Securities, and it and they have complied and will comply with
the offering restrictions requirement of Regulation S.  Each Purchaser agrees
that, at or prior to confirmation of sale of Securities (other than a sale
pursuant to Rule 144A), it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”

 

Terms used in this paragraph have the meanings given to them by Regulation S.

 

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Issuers.

 

(2)                  Each Purchaser agrees that it will not offer, sell or
deliver any of the Securities in any jurisdiction outside the United States
except under circumstances that will result in compliance with the applicable
laws thereof, and that it will take at its own expense whatever action is
required to permit its purchase and resale of the Securities in such
jurisdictions.  Each Purchaser understands that no action has been taken to
permit a public offering in any jurisdiction outside the United States where
action would be required for such purpose.  Each Purchaser agrees not to cause
any advertisement of the Securities to be published in any newspaper or
periodical or posted in any public place and not to issue any circular relating
to the Securities, except in any such case with Goldman Sachs & Co. LLC’s
express written consent and then only at its own risk and expense.

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Form of Opinion of Mayer Brown

 

1.            Each of the Issuers and the Subsidiary Guarantors is a corporation
or limited liability company, as applicable, validly existing and in good
standing under the laws of the State of Delaware, except for Taco Bell Corp.
which is a corporation validly existing and in good standing under the laws of
the State of California.

 

2.                                    Each of the Issuers and the Subsidiary
Guarantors has the corporate or limited liability company power, as applicable,
to enter into and perform its obligations under the Purchase Agreement and the
Indenture and to issue and sell the Securities and to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Offering Memorandum.

 

3.                                    The Purchase Agreement has been duly
authorized, executed and delivered by each of the Issuers and the Subsidiary
Guarantors.

 

4.            The Indenture has been duly authorized, executed and delivered by
each of the Issuers and the Subsidiary Guarantors and, assuming the due
authorization, valid execution and delivery thereof by the Trustee and Parent,
the Indenture is a valid and binding agreement of each of the Issuers and the
Guarantors, enforceable against each of the Issuers and the Guarantors in
accordance with its terms, except to the extent that (x) enforcement thereof may
be limited by (i) the laws of bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium, or similar laws relating to or affecting creditors’
rights generally (whether now or hereafter in effect), (ii) laws limiting rights
of indemnity or contribution, or (iii) equitable principles of general
applicability (regardless of whether enforceability is considered in a
proceeding at law or in equity) and [(y) the waiver contained in Section [•] of
the Indenture may be deemed unenforceable].

 

5.                                    The Notes have been duly authorized,
issued and executed by the Issuers, and when authenticated in accordance with
the provisions of the Indenture, and delivered to and paid for in accordance
with the applicable provisions of the Purchase Agreement, the Notes will be
entitled to the benefits of the Indenture and will be valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their respective terms, except to the extent that enforcement thereof may be
limited by (i) the laws of bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium, or similar laws relating to or affecting creditors’
rights generally (whether now or hereafter in effect), (ii) laws limiting rights
of indemnity or contribution, or (iii) equitable principles of general
applicability (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 

6.            The execution and delivery of the Purchase Agreement and the
Indenture by the Issuers and the Guarantors, the issuance and sale of the
Securities, and the performance by the Issuers and the Guarantors of their
respective obligations under the Purchase Agreement, the Securities and the
Indenture, as the case may be, (i) will not conflict with the Organizational

 

--------------------------------------------------------------------------------


 

Documentsi of the Issuers and the Subsidiary Guarantors, (ii) will not conflict
with, constitute a breach or violation of or default (with the passage of time
or otherwise) under, or result in the creation or imposition of any lien or
encumbrance upon any property or assets of the Issuers and the Guarantors
pursuant to any of the agreements set forth in Schedule A heretoii (the “Subject
Agreements”), provided that we express no opinion in this clause (ii) as to
compliance with any financial or accounting test, or any limitation or
restriction expressed as a dollar (or other currency) amount, ratio or
percentage in any Subject Agreement, (iii) will not result in any violation of
any United States federal or New York State law, rule or regulation that, in our
opinion based on our experience, are normally applicable to transactions of the
type contemplated by the Purchase Agreement, other than United States federal
and state securities laws and any rules and regulations of the Financial
Industry Regulatory Authority (collectively, “Applicable Law”), other than, in
the case of clauses (ii) and (iii), any such conflicts, breaches, violations,
defaults, liens or encumbrance which, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect or impair or
prevent the ability to consummate the offering.

 

7.                                    No consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
authority or agency under Applicable Law, is required for the execution and
delivery of the Purchase Agreement and the Indenture by the Issuers and the
Guarantors, the issuance and sale of the Securities, and the performance by the
Issuers and the Guarantors of their respective obligations under the Purchase
Agreement, except for such consents, approvals, authorizations, orders,
registration or filings the failure of which to obtain or make, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect or impair or prevent the ability of the Issuers and the
Guarantors to consummate the offering.

 

8.                                    Assuming the accuracy of, and compliance
with, the representations, warranties and covenants of the Issuers, the
Guarantors and the Purchasers contained in the Purchase Agreement, no
registration of the Securities under the Securities Act, and no qualification of
the Indenture under the United States Trust Indenture Act of 1939, as amended
(the “Trust Indenture Act”) with respect thereto, is required for the purchase
of the Securities by the Purchasers or the initial resale of the Securities by
the Purchasers to the initial purchasers therefrom in the manner contemplated by
the Purchase Agreement, the Pricing Disclosure Package and the Offering
Memorandum.

 

9.                                    Each of the Issuers and the Guarantors is
not, and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Pricing Disclosure
Package and the final Offering Memorandum under the caption “Use of Proceeds,”
will not be, required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

 

--------------------------------------------------------------------------------

 

i   Organizational Documents will be defined to mean the articles of
incorporation, bylaws, certificate of formation and management agreement, as the
case may be, of the Issuers and the Subsidiary Guarantors.

 

ii   Schedule A to include documents filed under items 4 and 10 to Parent’s
annual report on Form 10-K, subsequent quarterly report(s) on Form 10-Q and
current reports on Form 8-K (that are filed, not furnished), excluding
agreements/plans relating to compensation and any agreements which have been or
will be terminated.

 

--------------------------------------------------------------------------------


 

10.         The statements in the Pricing Disclosure Package and the final
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to summarize certain provisions of the Indenture and the Notes, are
accurate summaries in all material respects.

 

11.         The statements in the Pricing Disclosure Package and the final
Offering Memorandum under the caption “Certain Relationships and Related Party
Transaction” and “Description of Certain Other Indebtedness,” insofar as they
purport to summarize certain provisions of the documents referred to therein,
are accurate summaries in all material respects.

 

12.         The statements in the Pricing Disclosure Package and the final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as such statements constitute a summary of matters of
United States federal income tax law referred to therein, are accurate summaries
in all material respects.

 

In addition, we have participated in conferences with officers and other
representatives of the Issuers and the Guarantors, representatives of the
independent accountants for the Issuers and the Guarantors, representatives of
the Purchasers and counsel for the Purchasers, at which the contents of the
Pricing Disclosure Package and the final Offering Memorandum and related matters
were discussed and, although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the final Offering Memorandum
(other than as provided in paragraphs 10, 11 and 12 above) and have not made any
independent check or verification thereof, on the basis of the foregoing, no
facts have come to our attention that lead us to believe that (i) the Pricing
Disclosure Package as of the Applicable Time contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (ii) the final Offering Memorandum as of its date and
the date hereof contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that we express no belief with respect to the
financial statements, schedules and other financial and accounting data included
or incorporated by reference in the Pricing Disclosure Package and the final
Offering Memorandum.

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Form of Opinion of K&L Gates

 

1.                                    Parent is a corporation validly existing
under the laws of the State of North Carolina.

 

2.                                    Parent (a) has the corporate power to
execute, deliver and perform its obligations under the Indenture and the
Purchase Agreement and to own, lease and operate its properties and to conduct
its business as described in the Pricing Disclosure Package and the Offering
Memorandum, (b) has taken all corporate action necessary to authorize the
execution and delivery of, and the performance of its obligations under, the
Indenture and the Purchase Agreement and (c) has duly executed and delivered the
Indenture and the Purchase Agreement.

 

3.                                    The execution and delivery by Parent of
the Indenture and the Purchase Agreement and the performance by Parent of its
obligations thereunder do not violate its Organizational Documents.

 

4.                                    The execution and delivery by Parent of
the Indenture and the Purchase Agreement and the performance by Parent of its
obligations thereunder do not violate any applicable statute, rule or regulation
of the State of North Carolina.

 

5.                                    Parent is not required, solely by reason
of the execution and delivery by it of the Indenture or the Purchase Agreement,
to obtain any approval by, consent or authorization of or make any filings with
or notice to any governmental authority or pursuant to any applicable statute,
rule or regulation of the State of North Carolina.

 

--------------------------------------------------------------------------------


 

ANNEX IV

 

Form of Opinion of In-House Counsel

 

1.                                    Each of the Issuers and the Guarantors is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure to be so qualified would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

2.                                    There are no actions, suits or proceedings
by or before any court, administrative agency, arbitrator or governmental
authority or, to my knowledge, threatened against or affecting any of the
Issuers or Guarantors (a) as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
impair or prevent the ability to consummate the offering or (b) that purport to
affect the validity or enforceability of the Securities and the Indenture.

 

3.                                    The execution and delivery of the Purchase
Agreement and the Indenture by the Issuers and the Guarantors, the issuance and
sale of the Securities, and the performance by the Issuers and the Guarantors of
their respective obligations under the Purchase Agreement, the Securities and
the Indenture, as the case may be, will not conflict with, or constitute a
breach or violation of, any order, judgment or decree of any court or
governmental authority that is applicable to any of the Issuers, the Guarantors
or any of their respective properties, except for any such conflicts, breaches,
violations which, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect or impair or prevent the ability
to consummate the offering.

 

--------------------------------------------------------------------------------